     Case 2:15-cv-00646-KJM-DMC Document 156 Filed 10/30/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KIMBERLY R. OLSON,                               No. 2:15-CV-0646-KJM-DMC
12                     Plaintiff,
13          v.                                        ORDER
14   HORNBROOK COMMUNITY
     SERVICES DISTRICT, et al.,
15
                       Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to Eastern

19   District of California Local Rule 230(g), the hearing scheduled for November 4, 2020, at 10:00

20   a.m., before the undersigned in Redding, California, on Plaintiff’s motions for default judgment,

21   ECF Nos. 140, 141, 142, and 143, and Defendant Gifford’s motion for finalization of a settlement

22   agreement, ECF No. 144, is hereby taken off calendar. These, and all other pending motions, are

23   submitted on the record and briefs without oral argument or further briefing.

24                  IT IS SO ORDERED.

25   Dated: October 29, 2020
                                                          ____________________________________
26                                                        DENNIS M. COTA
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                      1
